DETAILED ACTION
	This Office action is in response to the RCE filed April 14, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 10, and 13 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by HATAKEYAMA et al (2017/0184963).
	The claimed invention recites the following:

    PNG
    media_image1.png
    458
    600
    media_image1.png
    Greyscale

	HATAKEYAMA et al anticipates the invention at Table 1, Example 1-4 on page 61, shown here wherein Quencher 4 meets the salt of the amine compound and the carboxylic acid:

    PNG
    media_image2.png
    194
    391
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    926
    766
    media_image3.png
    Greyscale

	None of the claims above are allowed.
Claims 3, 4, 7, 8, 11, 12, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the prior art references disclose the claimed limitation for the combination of the specified amine of claim 3, 4, 7, 8, 11, 12, 14, 15 and 18. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                J. Chu
June 4, 2022